Citation Nr: 1000423	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Kollin L. Rice, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1969, and from May 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Veteran was afforded a Board hearing, 
held by the undersigned, in July 2009.  A copy of the hearing 
transcript has been associated with the record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO Cleveland, Ohio.


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO 
denied the Veteran's claims for entitlement to service 
connection for PTSD.

2.  Evidence received since the January 2004 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for entitlement to service connection for PTSD.





CONCLUSIONS OF LAW

1.  The January 2004 rating decision, which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008), 38 C.F.R. § 20.300 (2009).

2.  The evidence received subsequent to the January 2004 
decision, with respect to service connection for PTSD, is new 
and material; the claim for service connection for PTSD is 
therefore reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008), 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's application to reopen his claim for entitlement 
to service connection for PTSD is being granted to the extent 
that it is being reopened.  As such, any deficiencies with 
regard to VCAA are harmless and non-prejudicial.

II. New and Material Evidence

The RO originally considered and denied the Veteran's claim 
for service connection for PTSD in January 2004.  At that 
time, his claim was denied because the record was silent as 
to a current diagnosis for this disorder, and because the 
evidence of record did not contain a verified, in-service 
stressor.  Following the issuance of the January 2004 rating 
decision, a notice of disagreement was not received within 
the subsequent one-year period.  Therefore, the January 2004 
rating decision is final.  See 38 U.S.C.A. § 7105.

The Board notes that service connection for PTSD specifically 
requires: (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of PTSD.  See 38 C.F.R. § 
3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  

A claimed non-combat stressor must be verified - the 
appellant's uncorroborated assertions are not sufficient to 
verify a non-combat stressor.  See Cohen; see also Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2009).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  
The evidence must be both new and material; if the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  See Justus 
v. Principi, 3 Vet. App. at 512.

Evidence of record at the time of the most recent final 
decision, in January 2004, included service treatment records 
and VA outpatient treatment reports.  Since the prior final 
denial, new evidence has been added to his claims file.   The 
Veteran's file now contains additional VA outpatient 
treatment reports, a VA examination dated April 2004 and a 
May 2004 VA Addendum opinion, and July 2009 Board hearing 
testimony.

As noted above, the Veteran's original claim for PTSD was 
denied in 2004 due to the lack of a current diagnosis, as 
well as the lack of a verified stressor.  New evidence of 
record includes a VA examination, conducted in April 2004, 
which provided a current diagnosis of PTSD attributed to 
claimed, in-service stressors, to include attempting to save 
the life of a pilot who was shot in the face while the 
Veteran was aboard the aircraft.  Moreover, during the 
Veteran's Board hearing, he testified as to the name of the 
pilot.  See hearing transcript, p. 13.  As such, the April 
2004 VA examination and May 2004 Addendum opinion, as well as 
the hearing testimony, are new, in that they were not of 
record at the time of the prior, final denial in January 
2004.  Also, the Board finds that the new evidence of record 
is material as to the issue on appeal, in that by itself or 
when considered with previous evidence of record, the 
additional evidence establishes a current diagnosis of PTSD 
attributed to claimed, in-service stressors, as well as 
specific information relating to one of those stressors.  
Furthermore, this evidence, when considered with the evidence 
already associated with the claims folder, raises a 
reasonable possibility of substantiating the claim.  
Therefore, new and material evidence has been received since 
the RO's January 2004 decision, and the Veteran's claim for 
entitlement to service connection for PTSD is reopened.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2009).


ORDER

The application to reopen a claim of entitlement to service 
connection for PTSD is granted.


REMAND

As noted above service connection for PTSD specifically 
requires: (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of PTSD.  See 38 C.F.R. § 
3.304(f) (2009); see also Cohen, Pentecost.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f) (2009); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  Participation in combat, a determination that is 
to be made on a case by case basis, requires that the Veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the Veteran participated in combat, 
the Veteran's oral and written testimony will be weighed 
together with the other evidence of record.  See Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki.  If, however, VA determines either that the Veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99. The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the Veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the Veteran did not engage 
in combat.  Id.

The Veteran's DD-214 notes the receipt of the National 
Defense Service Medal, Vietnam Service Medal, the Aircraft 
Crewman Badge, and the Vietnam Campaign Medal with 60 device.  
He has also supplied a copy of an award of the Air Medal for 
meritorious achievement from December 1968 to January 1969.  
However, these medals are not indicative of actual combat 
exposure.  As such, the Veteran is not entitled to the 
relaxed standard as per 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  Therefore, the Veteran's stressor statements must 
be verified in order to establish service connection for 
PTSD.

Prior to the Veteran's July 2009 Board hearing, he had not 
submitted stressor information to allow for a meaningful 
search.  A RO  December 2008 formal finding of lack of 
information to conduct a search by the U.S. Army and Joint 
Services Records Research Center (JSRRC), determined that 
stressor information was insufficient to send to JSRRC or the 
National Archives and Records Administration (NARA).   

However, during the Veteran's July 2009 Board hearing, he 
testified that a pilot was shot in the face while the Veteran 
was onboard the aircraft.  He testified as to the pilot's 
name.  See hearing transcript, p. 13.  While the Veteran was 
in Vietnam for approximately one year, he was awarded the Air 
Medal for his service from December 1968 to January 1969.  
Because the Veteran has provided more detailed information 
with regard to this stressor, a JSRRC search should be 
conducted in an attempt to corroborate this information.   
The JSRRC should conduct a search for documentation of this 
pilot's death.  While the search parameters should be as wide 
as possible to conduct a meaningful examination of the 
evidence of record, JSRRC should thoroughly review the 
Veteran's period of service for a three-month period to 
encompass December 1968 and January 1969, as well as that of 
his unit, the 192nd Assault Helicopter Company.

Accordingly, the case is REMANDED for the following action:

1.  The additional stressor information 
submitted by the Veteran, to include the 
name of the pilot identified during the 
Veteran's Board hearing, should be 
submitted to JSRRC for verification.  If 
that search is not productive, the RO 
should conduct a search for morning 
reports, so as to obtain details regarding 
the Veteran's alleged stressor statement, 
through the NPRC.  According to the 
Veteran, a fellow serviceman was shot in 
the face when piloting an aircraft on which 
the Veteran was aboard.  The stressor 
information should be sent to JSRRC and the 
NARA in an attempt to verify this incident.  
The RO should also request unit records for 
the 192nd Assault Helicopter Company.  While 
the search parameters should be as wide as 
possible to conduct a meaningful 
examination of the evidence of record, 
JSRRC should thoroughly review the 
Veteran's period of service for a three-
month period to encompass November 1968 
through January 1969.

2.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


